Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2021 has been entered.

Status of the Claims
Claims 1-6 were previously pending and subject to a final office action mailed February 9, 2021.  Claims 1-6 were canceled and claims 7-26 were newly added.  Claims 7-26 are currently pending and subject to the non-final office action below.

	Response to Arguments
Applicant's arguments filed on July 9, 2021 concerning the previous rejections of claims 1-6 under 35 USC 101 have been fully considered but are moot in view of the new grounds of rejection below. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 26 recites “a non-transitory machine readable medium…to perform the method of claim 17”. It is unclear whether claim 26 is a method claim or a computer readable medium claim. The boundaries of the claim are indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 7, 17 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite 
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind by using pen and paper (under mental process) but for the recitation of generic computer components. That is, other than reciting “server”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, “accept”, “calculate”, “send”, “send” and “provide” in the context of this claim encompasses the user to manually receiving a ride request, determining a bid price for a ride request, calculating the recommended bid price and determining the best ride for the user. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite two additional elements- a “passenger device” and a “driver device” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 7, 17 and 26 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 8-16 and 18-25, further describe the identified abstract idea. In addition, the limitations of claims 8-10, 13-14, 20 and 23-24 define how the ride request is determined and presented to the user which further describes the abstract idea. The generic computer component of claims 11-12, 15-16, 18-19 and 21-22 (server and device) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8, 11, 15, 17-18, 21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yehuda (U.S. Patent Application Publication No. 2016/0307288) in view of Roseman (U.S. Patent No. 7,801,775).

As to claims 7, 17 and 26, Yehuda teaches a method, system and machine-readable medium comprising:
a) accept a ride request from a passenger device; said ride request including a pickup location and a destination point (para 21-22, show that the ride request with a pickup location and destination location are selected); 
c) send the fare for the ride request to the passenger device and accept a fare offer in response from the passenger device (para. 60-61); 
d) send the fare offer from the passenger device to nearby driver devices and accept counter offers from the driver devices (para. 62); 
e) provide the counter offers to the passenger device and accept a ride selection by the passenger device (para. 37).

calculate a recommended fare according to the pickup location and the destination point specified by the passenger and translated by an application manager to a geo server.
However, Roseman teaches:
calculate a recommended price specified by the user and translated by an application manager to a geo server. (col. 7-8 lines 53-8 and fig. 3, show that the minimum bid and suggested bid are sent to the user through the server, the system collects the information from the seller and determines/calculates the bid amounts (i.e. translates) to be transmitted to the user)
It would have been obvious to one having skill in the art at the effective filling date of the invention to suggest a fare for the passenger in Yehuda as taught by Roseman. Motivation to do so comes from the knowledge taught by Roseman that doing so would determine if the bid will be accepted. (col 5 lines 27-31)
As to claims 8 and 18, Yehuda in view of Roseman teaches the system and method of claims 7 and 17. 
Yehuda further teaches:
said counter offer from the driver devices includes a fare, car information, a driver rating and an estimated arrival time (para. 24-25 and fig. 6E, shows Driver rating, car#, fare and ETA).
As to claims 11 and 21, Yehuda in view of Roseman teaches the system and method of claims 7 and 17. 

the price provided to the passenger device is received from a third party application program interface (API) service (col. 8 lines 44-col. 9 lines 16).
As to claims 15 and 25, Yehuda in view of Roseman teaches the system and method of claims 7 and 17. 
Yehuda further teaches:
the counter offers from the driver devices is equal to or larger than the fare offer from the passenger (para. 37-38).

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yehuda (U.S. Patent Application Publication No. 2016/0307288) in view of Roseman (U.S. Patent No. 7,801,775), Further in view of Pinto, U.S. Patent Application Publication No. 2008/0255754.
As to claims 9 and 19, Yehuda in view of Roseman teaches the system and method of claims 7 and 17. 
Yehuda and Roseman do not teaches:
the recommended fare sent to the passenger device is calculated by a formula.
However, Pinto teaches:
fare sent to the passenger device is calculated by a formula (para. 42-43).
It would have been obvious to one having skill in the art at the effective filling date of the invention to calculate a fare in Yehuda in view of Roseman as taught by Pinto. Motivation to do so comes from the teachings well known in the art that doing so 
As to claims 10 and 20, Yehuda in view of Roseman, further in view of Pinto teach the system and method of claims 9 and 19. 
Pinto further teaches:
said formula is based on distance, traffic jams and an estimated time of arrival (ETA) (para. 42-43).

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yehuda (U.S. Patent Application Publication No. 2016/0307288) in view of Roseman (U.S. Patent No. 7,801,775), further in view of Wagner (U.S. Patent Application Publication No. 2016/0225069).

As to claims 12 and 22, Yehuda in view of Roseman teaches the system and method of claims 7 and 17. 
Yehuda and Roseman do not teach:
the server additionally sends the passenger device an average price that is higher than the recommended fare.
However, Wagner teaches:
the server additionally sends the user device an average price that is higher than the recommended price (para. 16 and 64). It would have been obvious for one of
Yehuda teaches a user submitting a ride request including a bid to be submitted to the system. 

Wagner teaches presenting an average bid to the user in order to determine the accepted and rejected bid prices. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in very combination itself that is in the substitution of the listing of Wagner for the ride request of Yehuda.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claims 13-14 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yehuda (U.S. Patent Application Publication No. 2016/0307288) in view of Roseman (U.S. Patent No. 7,801,775), further in view of Malek et al., U.S. Patent No. 11,068,788 (referred to hereafter as Malek)
As to claims 13-14 and 23-24, Yehuda in view of Roseman teaches the system and method of claims 7 and 17. 
Yehuda and Roseman do not teach:
the ride request may include a request for additional options said additional options are selected from the group consisting of nmiltiple stops, a child seat and a mini van.
However, Malek teaches:

It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to configure the ride request to additional options in Yehuda in view of Roseman as taught by Malek. Motivation to do so comes from the knowledge well known in the art that doing so would make it easier for the system to identify the vehicle that is compatible with the rider request and would therefore make the system/method more efficient.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yehuda (U.S. Patent Application Publication No. 2016/0307288) in view of Roseman (U.S. Patent No. 7,801,775), further in view of Patel (U.S. Patent Application Publication No. 2011/0264504).

Yehuda in view of Roseman teaches the system and method of claims 7 and 17. 
Yehuda and Roseman do not teach:
wherein if the specified bid set by the bidder is lower than the minimum price according the seller, then the bid from the bidder is rejected.
However, Patel teaches:
wherein if the specified bid is lower than the minimum price then the bid from the user is rejected and redirected to one or more third-party ride service systems.. 
Yehuda teaches a user submitting a ride request including a bid to be submitted to the system. 
The sole difference between Yehuda and the claimed subject matter is that Yehuda does not teach that the passenger sets a minimum price for a fare. 
Patel teaches specifying a minimum price for a bid to be accepted or rejected and redirected. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in very combination itself that is in the substitution of the share bid of Patel for the ride request of Yehuda.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEINA ELCHANTI/           Examiner, Art Unit 3628